Matter of Marsh v Hale (2019 NY Slip Op 04308)





Matter of Marsh v Hale


2019 NY Slip Op 04308


Decided on May 30, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 30, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


737 CAE 19-01001

[*1]IN THE MATTER OF NORMAN L. MARSH, PETITIONER-APPELLANT,
vJOHN W. HALE, CANDIDATE, CORTNEY SPITTLER AND KEVIN C. BURLESON, COMMISSIONERS, CONSTITUTING THE CATTARAUGUS COUNTY BOARD OF ELECTIONS, RESPONDENTS-RESPONDENTS. 


SHANE AND FIRKEL PC, OLEAN (ERIC FIRKEL OF COUNSEL), FOR PETITIONER-APPELLANT.
LEWIS & LEWIS, P.C., OLEAN (EDWARD A. SUNDQUIST OF COUNSEL), FOR RESPONDENT-RESPONDENT JOHN W. HALE, CANDIDATE.
RALPH M. MOHR, LANCASTER, FOR RESPONDENT-RESPONDENT CORTNEY SPITTLER, COMMISSIONER, CONSTITUTING THE CATTARAUGUS COUNTY BOARD OF ELECTIONS. 

	Appeal from an order (denominated judgment) of the Supreme Court, Cattaraugus County (Dennis Ward, J.), entered May 9, 2019 in a proceeding pursuant to Election Law article 16. The order denied the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: May 30, 2019
Mark W. Bennett
Clerk of the Court